Name: COUNCIL REGULATION (EEC) No 1567/93 of 14 June 1993 amending Regulation (EEC) No 2046/89 laying down general rules for distillation operations involving wine and the by-products of wine-making
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  foodstuff
 Date Published: nan

 25 . 6 . 93 Official Journal of the European Communities No L 154/41 COUNCIL REGULATION (EEC) No 1567/93 of 14 June 1993 amending Regulation (EEC) No 2046/89 laying down general rules for distillation operations involving wine and the by-products of wine-making HAS ADOPTED THIS REGULATION: Article 1 Article 2 (4) of Regulation (EEC) No 2046/89 is hereby replaced by the following: '4. Paragraph 3 shall apply until 31 August 1994. Before 31 March 1994, the Commission shall submit to the Council a report on the application of the said paragraph, accompanied, if necessary, by an appropriate proposal. The Council shall act on any measures to apply as from 1 September 1994.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC ) No 822/87 of 16 March 1987 on the common organization of the market in wine (*), and in particular Articles 35 (7), 36 (5 ), 38 . (4), 39 ( 8 ), 41 ( 8 ), 42 (4 ) and 79 (2 ) thereof, Having regard to the proposal from the Commission (2), Whereas Article 2 (3 ) of Regulation (EEC) No 2046/89 (3) provides that Member States may regard associations of wine-growers as producers for the purposes of compulsory distillation and whereas paragraph 4 of that Article provides for the submission of a report in that regard; whereas the proposed measures should be consistent with others which the Commission is to draw up in the near future and whereas, for that purpose, the deadline laid down in the abovenientioned paragraph 4 should be postponed, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH ( 1 ) OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 1566/93 (see page 39 of this Official Journal ). (2 ) OJ No C 80, 20. 3 . 1993 , p. 51 . ( 3 ) OJ No L 202, 14. 7 . 1989, p. 14. Regulation as amended by Regulation (EEC) No 1758/92 (OJ No L 180, 1 . 7. 1992, p. 30 ).